             Case 7:21-cv-04033-KMK Document 17 Filed 06/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                     X
Beverly Standing,                                    :
                                                     :
Plaintiff,                                           :
                                                     :
v.                                                   :    Case No. 7:21-cv-04033-KMK
                                                     :
ByteDance Inc. and Bytedance E-Commerce, Inc.        :    Hon. Kenneth M. Karas
d/b/a TikTok,                                        :
                                                     :
Defendants.                                          :
                                                     :
                                                     X


     DEFENDANT BYTEDANCE INC.’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant ByteDance Inc.

states that it is a non-governmental corporate party and has a parent corporation, ByteDance Ltd.

No publicly held corporation owns 10 percent or more of ByteDance Inc.’s stock.



Dated: June 2, 2021
       New York, New York
                                            DAVIS WRIGHT TREMAINE LLP

                                            By: /s/ Elizabeth A. McNamara
                                               Elizabeth A. McNamara
                                               Alison Schary
                                               Chelsea T. Kelly

                                            1251 Avenue of the Americas, 21st Floor
                                            New York, NY 10020-1104
                                            (212) 603-6437 Phone
                                            (212) 489-8340 Fax
                                            lizmcnamara@dwt.com
                                            alisonschary@dwt.com
                                            chelseakelly@dwt.com

                                            Attorneys for Defendant ByteDance Inc.
